DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s arguments filed on 10/12/2021.
Response to Arguments
3. 	Applicant's arguments filed on 10/12/2021 have been fully considered with regards to claims 1-20, but they are not persuasive. No new claims has been entered. Examiner’s reasoning for the arguments are as follows:
4. 	First, Applicant argued that, regarding claim 1, cited prior art(s) fail to teach, following elements, as shown below, in Table I (See remarks Pg 9, line 9-30):
acquiring status information of a battery of the terminal device, 
FEATURE A 
wherein the status information comprises at least two of the following (between 1-6): 
1. 	power-failure information generated 
upon disconnection between 
a battery connector of the terminal device and 
a main board of the terminal device;
2. 	a. 	whether a sudden change in voltage occurs to the battery and 
b. 	whether a battery surface has an abnormal temperature area; 
3. 	a duration of a constant-voltage charging stage during charging of the battery; 
4. 	charging capacity and discharging capacity of the battery;
5. 	capacities of the battery before and after dropping; and 
6. 	a voltage decrease rate after the battery is fully charged; 
FEATURE B
determining whether the terminal device meets a preset safety hazard condition according to the status information


Table I

5. 	In response to Applicant’s first argument (See, above para 4), Examiner would like to point out that, per each and every independent claims (claims 1, 9 and 10), when comes to “acquiring status information of the battery” ( noted as-FEATURE A, as shown in above Table I, Para 4), minimum of two least conditions (conditions being, one of the 1-6 numbered conditions/status-information, under FEATURE A, as shown in above Table I, Para 4. Hence, if two-three conditions are met, that is all needed) are required. Furthermore, from Applicant’s claim 9, it is apparent, “a controller” is used to acquire “status information of the battery” and then taking next steps of “determining and controlling (noted as FEATURE B, as shown in above Table I, Para 4)” parts. 
6. 	Next, when comes to addressing FEATURE A’s condition #1 (See, above Table I, Para 4), Examiner and Applicant seems to agree that Takeda (US Pat 2010/0092844) does not teach that specific limitation. However, Kawauchi (US Pub 2019/0031126) was brought in to address that limitations, which will be discussed later. 
7. 	Next, for now, only Takeda’s taught elements will be explained further, in response to Applicant’s argument(s), as follows:
Claim 1,
FEATURE A- condition 2
(See, above Para 4 & Table I)
Applicant’s US Pub,
“Chen et al.”- 2020/0099216
Takeda (US Pat 2010/0092844)
a. whether a sudden change in voltage occurs to the battery and 
b. whether a battery surface has an abnormal temperature area 

To explain condition 2’s (a-b), Applicant referred to Fig. 3 & Para 40, Applicant explains it as “when the battery is damaged, whether the battery is currently abnormal due to damage can be determined by monitoring whether the sudden change in voltage has occurred to the battery and detecting temperatures of the battery surface”.
a. whether a sudden change in voltage voltage (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements ‘19, M11-M13’, IC 15A Protect final signal of battery pack1 that passes to load using external terminals ‘13-14’) occurs to the battery (12) and 
b. whether a battery surface (12) has an abnormal temperature area (R13 detects over-temperature of battery 12 and later adjusts using ’20-22’) (col. 4 L8-27, col. 4 L43-col. 5 L28)



Table II

In regards to, above Table II, FEATURE A’s condition 2 (pieces a & b), Applicant argued that “overcharge state is a state that the electric quantity of the battery exceeds an allowed maximum value, the overdischarge state is a state that electric quantity of the battery is lower than an allowed minimum value, and the over temperature state is a state that the temperature of the battery exceeds an allowed temperature”, which is what taught by Takeda (See, Applicant’s Remarks, Pg. 13, L14-18). In contrast, when Applicant claims “sudden change in a voltage occurs to the battery”, they mean that the voltage of the battery is changed suddenly, which is different then Takeda’s overcharge state and over-discharge state operation (See, Applicant’s Remarks, Pg. 13, L23-26). Furthermore, Applicant argued that whether a battery surface has an abnormal temperature area is different from the overtemperature state (See, Applicant’s Remarks, Pg. 13, L23-26). Hence, none the prior arts simultaneously teach both pieces ‘a and b’ of condition 2 (See, Applicant’s Remarks, Pg. 13, L23-26).
	However, the argument is not persuasive. To one in ordinary skill in the art, should be aware that the very fundamental definition or requirement of terms like basic ‘electrical quantities’ are electrical current and voltage, electrical charge, resistance, capacitance and electrical power, etc. Hence, when Takeda using overcharge and over-discharge operation, inherently, Takeda is detecting (for example Takeda’s batter 12’s electric quantity is detected via R11 on terminal Vdd, by both 16-17) and maintaining the electric quantity within a safety range (since Takeda’s both 16-17 providing output to time logic 19, to control switch M11-M12, as needed), to prevent any hazardous situation, within the battery pack 1, wherein electric quantity can be ‘electrical current and voltage, electrical charge, resistance, capacitance and electrical power. Hence, Takeda is expected to detect ‘a sudden change in voltage’ occurs to the battery 12, and after the detection turns off the switch device (Takeda’s M11-M12) provided between the secondary battery 12 and a load (Via Takeda’s terminal 13-14) or a charging unit (See, Takeda; Para 2). Furthermore, by Applicant’s own arguments (See, Applicant’s remarks. Pg 13. L17-19), it is clear that ‘overtemperature state is a state that the temperature of the battery exceeds an allowed temperature”, meaning anything outside of ‘allowed temperature” can be considered abnormal or hazardous. Takeda’s temperature control is about detecting any abnormal temperatures detection in the battery (therefore battery surface of 12; Takeda) and adjusting (See, Takeda; Para 61-63) correspondingly. Under Broadest Reasonable Interpretation (BRI), Examiner believes that Takeda, in fact teach condition 2 with both pieces a & b, simultaneously. Furthermore, Applicant’s PG Pub Para 69-70 shows how is it that ‘sudden voltage change’ and ‘abnormal temperature’ information is acquired, which is thru using a differential comparing technique while being coupled to battery. Takeda also teaches same differential comparing technique. 

Claim 1,
FEATURE A- condition 4
(See, above Para 4 & Table I)
Applicant’s US Pub,
“Chen et al.”- 2020/0099216
Takeda (US Pat 2010/0092844)
charging capacity and discharging capacity of the battery 

To explain condition 4, Applicant’s refers to Fig. 3 & Para 40, Applicant explains it as “when the battery is in use, for example, during charging and discharging, whether the battery is abnormal can be determined by monitoring change in capacity of the battery”.
charging capacity (16) and discharging capacity (17) of the battery (12 (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements ‘19, M11-M13’, IC 15A Protect final signal of battery pack1 that passes t0 load using external terminals ‘13-14’; col. 4 L8-27, col. 4 L43-col. 5 L28);


Table III

In regards to, above Table III, FEATURE A’s condition 4, Applicant argued that, “charging capacity and discharging capacity of the battery” corresponds to the capacity when the battery is charged or discharged (See, Applicant’s Remarks, Pg. 15, Line 27-31). 
However, the argument is not persuasive, as Applicant never claims the charging and discharging capacity being related to actual use time of the battery (in another word when the battery is being used, or any type of duration time, etc). Furthermore, Applicant admitted already that “overcharge state is a state that the electric quantity of the battery exceeds an allowed maximum value, the overdischarge state is a state that electric quantity of the battery is lower than an allowed minimum value, and the over temperature state is a state that the temperature of the battery exceeds an allowed temperature”, which is what taught by Takeda (See, Applicant’s Remarks, Pg. 13, L14-18). Under BRI, condition 4 is only being interpreted as detection range of the battery for charging and discharging, which is exactly what Takeda teaches and Applicant also agrees. 
Claim 1,
FEATURE A- condition 5
(See, above Para 4 & Table I)
Applicant’s US Pub,
“Chen et al.”- 2020/0099216
Takeda (US Pat 2010/0092844)
Capacities of the battery before and after dropping

To explain condition 5, Applicant’s refers to Fig. 3 & Para 40, Applicant explains it as “when the battery is in use, for example, during charging and discharging, whether the battery is abnormal can be determined by monitoring change in capacity of the battery”.
capacities (16-17) of the battery (12) before and after dropping (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements ‘19, M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’; col. 4 L8-27, col. 4 L43-col. 5 L28)


Table IV
In regards to, above Table IV, FEATURE A’s condition 5, Applicant argued that, “capacities of the battery before and after dropping” corresponds to the capacity when the battery is charged or discharged (See, Applicant’s Remarks, Pg. 15, Lines 32-36). 
However, the argument is not persuasive, as again similarly Applicant never claims the charging and discharging capacity being related to actual use time of the battery (in another word when the battery is being used, or any type of duration time, etc). Furthermore, Applicant admitted already that “overcharge state is a state that the electric quantity of the battery exceeds an allowed maximum value, the overdischarge state is a state that electric quantity of the battery is lower than an allowed minimum value, and the over temperature state is a state that the temperature of the battery exceeds an allowed temperature”, which is what taught by Takeda (See, Applicant’s Remarks, Pg. 13, L14-18). Furthermore, Takeda’s logic circuit 19 also receives time control signal from 22, based on any abnormal temperature detection of the battery 12. Hence, using Takeda’s combined received signal of ‘time setting circuit 22, over-charge detect circuit 16, over-discharge detect circuit 17 and over-current detect circuit 18’, it is expected that Takeda’s logic circuit 19 control the switch device correspondingly with some type of time duration adjustment within, based on what kind of abnormalities (meaning capacity range(s) were detected from the battery 12. Moreover, Takeda teaches using logic circuit 19 provides a low level of a DOUT output at the terminal 15d to cause the MOS transistor M11 to enter a breaking state, when having the overdischarge detection signal provided thereto from the overdischarge detecting circuit 17. As a result, 19 stops a discharge of 12 for a load (col. 6 L14-50). Further, Takeda’s logic circuit 19 also causes the MOS transistor M13 to enter a breaking state (col. 6 L14-50). It is noted that, it is preferable that the MOS transistor M11 and the MOS transistor M13 enter breaking states in synchronization with one another. Also, Takeda’s 19 provides a low level of a COUT output at the terminal 15e to cause the MOS transistor M12 to enter a breaking state (col. 6 L14-50). Thus, capacity of the battery 12 in regards to ‘overcharging, over-discharging, temperature abnormality and over-current’ are detected by logic circuit 19, and eventually control the corresponding switches to disconnect from the load (See, Takeda col. 5L6-35).
8. 	At this point, Examiner would like to point out that, under BRI, Takeda indeed teaches conditions 2, 4 and 5 of FEATURE A, as has been presented above (See, Para 7 and corresponding Table with their response to arguments). Next, Applicant argued about FEATURE B, not being met by Takeda, only because Takeda fails to teach any conditions of FEATURE A (wherein FEATURE A required to meet at least 2 conditions, in regards to the status information) (See, Applicant’s Remarks, Pg. 16 L15-23 and Pg. 17 6-8). However, since three conditions of FEATURE A are again shown to have taught by Takeda, hence Applicant argument is no longer persuasive and/or applicable in this case. 
9. 	Next, when comes to addressing FEATURE A’s condition #1 (See, above Table I, Para 4), Examiner and Applicant seems to agree that Takeda (US Pat 2010/0092844) does not teach that specific limitation, especially that has to with power failure information generation ‘upon disconnection’ between ‘a battery connector of the terminal device’ and 
‘a main board of the terminal device’. However, Kawauchi (US Pub 2019/0031126) was brought in to address that limitations, which will be discussed, as follows:
Claim 1,
FEATURE A- condition 1
(See, above Para 4 & Table I)
Applicant’s US Pub,
“Chen et al.”- 2020/0099216
Takeda 
(US Pat 2010/0092844)
Kawauchi
 (US Pat 2019/0031126)
power-failure information generated upon disconnection between a battery connector of the terminal device and 
a main board of the terminal device (mobile/phone)

To explain condition 1, Applicant’s refers to Fig. 3 & Para 40, Applicant explains it as “For example, before the battery is damaged, whether the disconnection between the battery connector and the main board is a private disconnection can be determined by acquiring the power-failure information generated when the battery connector is disconnected from the main board”. Note., further explanation of different kinds of implementation of ‘disconnection’ is described in Para 44-54.
power-failure information (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements ‘19,M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’) of a battery (12) of the terminal device (1) (col. 5 L5-28)
(Fig. 1, abstract and Para 68) power-failure information (50 detecting power failure) generated upon disconnection (45, para 41) between a battery connector (30 having terminals 22 and 21, para 37-41) of the terminal device and a main board (terminal 21-22’s connection to load/main board ‘10-11’) of the terminal device


Table V
In regards to, above Table V, FEATURE A’s condition 1, Applicant argued that “Kawauchi only teaches having  the current breaker 45 opening up the positive side power line 35, based on the detection value of the current detection resistor 41 and the thermistor 43, and then cutting off the current of the assembled battery  30 is a protection mechanism, which is at most corresponds to controlling the terminal device to be in a power-off state or disconnecting a power supply circuit in claim 1. However, in contrast, Applicant’s claim 1 is claiming a power-failure information is generated upon disconnection between a battery connector of the terminal device and a main board of the terminal device is used to decide to control the terminal device to be in a power-off state or disconnecting a power supply circuit. (See, Applicant’s Remarks, Pg. 12, Lines 4-29). 
However, the argument is not persuasive. Examiner believes that in FEATURE A’s condition 1, one of the unique key factors of the condition is that this acquiring of the status is conducted before the battery is damaged or before the battery is even begin operated, as described in Applicant’s PG Pub Spec Para 40 (see, above Para V). However, in the claim1, no such key condition was claimed.  Under BRI, condition 1 is interpreted as when ‘a power failure information’ is generated or detected, which can happen at any time (for example prior to use of battery, during use of battery or after use of battery) a disconnection occurs between ‘a battery connector of the terminal device’ and ‘a main board of the terminal device’, which is exactly what Kawauchi teaches (See, Kawauchi; Para 68 and 70, as shown below in Table VI). Examiner wants to point out that term “upon” operation and/or definition is little broader, then what the Applicant may mean to claim [perhaps better term to use is ‘based on’, ‘based upon’ or ‘after’, instead of upon]. Under BRI, again one in ordinary skill in the art can also interpret this as power failure information generation being resulted at the same time when a disconnection between ‘a battery connector of the terminal device’ and ‘a main board of the terminal device’ is connected. There no reason to believe that because of the disconnection, is what generating the power-failure information. Furthermore, in plain English word “upon” means “over, on, up, above, etc.”. Therefore, when plain English meaning of ‘upon’ is taken into consideration, then when there is a disconnection/open path operation wise all together, meaning there cannot be any signal generated over anything, let alone generation power failure information.
SEE, Kawauchi (US Pat 2019/0031126) teaching citation:
[0067] When all of the current data, the voltage data, and the temperature data of the assembled battery 30 have been measured normally and are within the use ranges, the controller 70 determines that the battery pack 20 is “normal.”
[0068] If there is some abnormality in the measurement (sensor failure, disconnection, etc.), such as failure to measure the current data, the voltage data, or the temperature data, or even when the measurement is normal, if one measurement value is out of the use range, the controller 70 determines that the battery cell 20 is abnormal. The current data, the voltage data, and the temperature data can be detected from a voltage of the current detection resistor 41, and outputs of the voltage detection circuit 60 and the thermistor 43.
[0069] When determining that the battery pack 20 is “normal” (YES in S55), the controller 70 performs the processing (reset processing) of releasing the current cutoff. Specifically, a cutoff release signal is output to the current breaker 45 to release the operation of the current breaker 45 (S60). As a result, the current breaker 45 comes into the closed state, so that the cutoff state of the current is released, and the assembled battery 30 is electrically connected to the load 10 and the vehicle generator 11.
[0070] When determining that the battery pack 20 is “abnormal” (NO in S55), the controller 70 does not execute the processing of releasing the current cutoff but holds the cutoff state of the current. Hence the assembled battery 30 is held in the state of being separated from the load 10 and the vehicle generator 11. In the present configuration, even when the execution of the pre-motion is detected, if the abnormality of the assembled battery 30 is detected, the current cutoff is not released. This makes it possible to prevent the use of the abnormal battery pack 20.


Table VI
10. 	Lastly, Examiner would like to direct the Applicant to his own PG Pub, Para 141, which more has to do with his invention, defining ‘use of battery before, during and post usage’ and its relationship with ‘acquiring the status information’, etc. Applicant seems to be arguing over elements based on described specification, however, no such elements are claimed in the independent claim language. Also, Examiner would like to direct the Applicant to prior art cited, under Conclusion-Table VIII, which clearly states almost all of the status information for monitoring a battery safety of a terminal device. 
Claim Objections
11. 	Claim 14 is objected to because of the following informalities:  
Regarding claim 14, please, amend the following for simple and consistent clarification:
in line 5, change phrase “a resistor R1” to – “a first resistor R1” --; and
in line 7, change phrase “a resistor R2” to – “a second resistor R2” --.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
12. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
13. 	Claims 1-4, 8-12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US Pat 8524385), in view of Kawauchi (US Pub 2019/0031126).
Regarding claim 1, Takeda teaches (Fig. 3; col. 4 L8-27, col. 4 L43-col. 5 L28, col. 5 L54-col. 6 L64) a method for monitoring battery safety (Fig. 3; IC protect circuit controller ‘15 or 15A’s internal detection elements ‘16-22’ are used to acquire/monitoring the status of the battery 12; col. 4 L8-27, col. 4 L43-col. 5 L28) of a terminal device (Fig. 3, battery pack 1 comprising terminals 13-14), comprising: acquiring status information of a battery (Fig. 3; IC protect circuit controller ‘15 or 15A’s internal detection elements ‘16-22’ are used to acquire/monitoring the status of the battery 12; col. 4 L8-27, col. 4 L43-col. 5 L28) of the terminal device (battery pack 1 comprising terminals 13-14), wherein the status information (Fig. 3; IC protect circuit controller ‘15 or 15A’s internal detection elements ‘16-22’ are used to acquire/monitoring the status of the battery 12; col. 4 L8-27, col. 4 L43-col. 5 L28)  comprises at least two of: power-failure information (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19,M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’) of a battery (12) of the terminal device (battery pack 1 comprising terminals 13-14) (col. 5 L5-28); whether a sudden change in voltage (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19,M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’)  occurs to the battery (12) and whether a battery surface (12) has an abnormal temperature area (R13 detects over-temperature of battery 12) (col. 4 L8-27, col. 4 L43-col. 5 L28); charging capacity (16) and discharging capacity (17) of the battery (12(using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19,M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’; col. 4 L8-27, col. 4 L43-col. 5 L28); and capacities (16-17) of the battery (12) before and after dropping (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19,M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’; col. 4 L8-27, col. 4 L43-col. 5 L28); determining whether the terminal device (battery pack 1 with terminals 13-14) meets a preset safety hazard condition according to the status information dropping (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19, M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’; col. 4 L8-27, col. 4 L43-col. 5 L28); and controlling the terminal device (battery pack 1 with terminals 13-14) to be in a power-off state (col. 5 L17-28) or disconnecting a power supply circuit (col. 5 L17-28) upon determining that the terminal device (Fig. 3, IC protect circuit ’15 of 15A’ having terminals 15a-g)  meets the preset safety hazard condition dropping (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19,M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’; col. 4 L8-27, col. 4 L43-col. 5 L28).
However, Takeda fails to teach power-failure information generated upon disconnection between a battery connector of the terminal device and a main board of the terminal device.
However, Kawauchi teaches (Fig. 1, abstract and Para 68) power-failure information (50 detecting power failure) generated upon disconnection (45, para 41) between a battery connector (30 having terminals 22 and 21, para 37-41) of the terminal device and a main board (terminal 21-22’s connection to load/main board ‘10-11’) of the terminal device.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Takeda’s terminal device to include the disconnection of battery, when power failure is detected, as disclosed by Kawauchi, as doing so would have inhibited a capacity decline of the battery, when it is not required by the load, as taught by Kawauchi (abstract).
Regarding claim 9, Takeda teaches (Fig. 3; col. 4 L8-27, col. 4 L43-col. 5 L28, col. 5 L54-col. 6 L64) a terminal device (battery pack device 1 comprising terminals 13-14), comprising: a battery (Fig. 3; battery 12, wherein controller IC protect circuit ‘15 or 15A’s internal detection elements ‘16-22’ are used to acquire/monitoring the status of the battery 12; col. 4 L8-27, col. 4 L43-col. 5 L28); a controller (Fig. 3, controller IC protect circuit ‘15 or 15A’ having terminals 15a-g), configured to: acquire status information (Fig. 3; IC protect circuit ‘15 or 15A’s internal detection elements ‘16-22’ are used to acquire status of the battery 12; col. 4 L8-27, col. 4 L43-col. 5 L28) of the battery (12), wherein the status information (Fig. 3; IC protect circuit ‘15 or 15A’s elements ‘16-22 &’ are used to acquire status of the battery 12; col. 4 L8-27, col. 4 L43-col. 5 L28) comprises at least two of: power-failure information (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19,M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’) of a battery (12) of the terminal device (battery pack 1 comprising terminals 13-14) (col. 5 L5-28); whether a sudden change in voltage (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19,M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’)  occurs to the battery (12) and whether a battery surface (12) has an abnormal temperature area (R13 detects over-temperature of battery 12) (col. 4 L8-27, col. 4 L43-col. 5 L28); charging capacity (16) and discharging capacity (17) of the battery (12(using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements ‘19,M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’; col. 4 L8-27, col. 4 L43-col. 5 L28); and capacities (16-17) of the battery (12) before and after dropping (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements ‘19,M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’; col. 4 L8-27, col. 4 L43-col. 5 L28); determine whether the terminal device (battery pack 1 with terminals 13-14) meets a preset safety hazard condition according to the status information dropping (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19, M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’; col. 4 L8-27, col. 4 L43-col. 5 L28); and control the terminal device (battery pack 1 with terminals 13-14) to be in a power-off state (col. 5 L17-28) or disconnecting a power supply circuit (col. 5 L17-28) upon determining that the terminal device (Fig. 3, IC protect circuit ’15 of 15A’ having terminals 15a-g)  meets the preset safety hazard condition dropping (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19,M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’; col. 4 L8-27, col. 4 L43-col. 5 L28).
However, Takeda fails to teach power-failure information generated upon disconnection between a battery connector of the terminal device and a main board of the terminal device.
However, Kawauchi teaches (Fig. 1, abstract and Para 68) power-failure information (50 detecting power failure) generated upon disconnection (45, para 41) between a battery connector (30 having terminals 22 and 21, para 37-41) of the terminal device and a main board (terminal 21-22’s connection to load/main board ‘10-11’) of the terminal device.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Takeda’s terminal device to include the disconnection of battery, when power failure is detected, as disclosed by Kawauchi, as doing so would have inhibited a capacity decline of the battery, when it is not required by the load, as taught by Kawauchi (abstract).
Regarding claims 10, 2, Takeda teaches (Fig. 3; col. 4 L8-27, col. 4 L43-col. 5 L28, col. 5 L54-col. 6 L64) the preset safety hazard condition (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19,M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’; col. 4 L8-27, col. 4 L43-col. 5 L28) comprises  at least two of the following: the sudden change in voltage occurs (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19,M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’)  to the battery (12) and the battery surface has the abnormal temperature area (R13 detects over-temperature of battery 12) (col. 4 L8-27, col. 4 L43-col. 5 L28); a charging-discharging capacity difference (16-17) of the battery (12) is not within a preset capacity range (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19,M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’; col. 4 L8-27, col. 4 L43-col. 5 L28); and a capacity difference (using any one of 16,17,18 or ’20-22’) before and after dropping (of battery 12) is not within the preset capacity range (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19,M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’; col. 4 L8-27, col. 4 L43-col. 5 L28).
[Note: the term(s) ‘preset capacity range/rate/ and/or duration’ under broadest reasonable interpretations is not given much weight due to the fact that each detection elements are designed to detect certain overcharging/over-discharging/overcurrent/over-temperature value, which means a range is anticipated (i.e. between overcharging and discharging difference). Applicant also fails to clearly point out what exactly is the ‘present capacity range/rate/duration].
Regarding claims 11, 3, Takeda teaches charging current (18) and charging voltage (using 20-22,  where 22 controls the duration after receiving 21’s output; and also 16 detects overcharging of battery 12 through terminals Vdd and Vss; passes to element ’19, M11-13’) of the battery (12) are restricted and the terminal device (1) is controlled (using 15A) to send alert information (to 19) indicative of battery abnormality during charging of the battery (12), when any one of the preset safety hazard condition is met (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19,M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’; col. 4 L8-27, col. 4 L43-col. 5 L28).
Regarding claims 12, 4, Takeda teaches the disconnection (using M11-M13) between the battery connector (12 is connected 15A and its controlled operations) and the main board (thru 13-14 to load) is determined to be the private disconnection (using M11-M13) according to the power-failure information (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19,M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’; col. 4 L8-27, col. 4 L43-col. 5 L28).
Regarding claims 17, 8, Takeda teaches the charging-discharging capacity difference of the battery (12) is obtained by one of: acquiring the charging capacity (16) when the battery (12) is charged from a first state of charge (SOC) value to a second SOC value, acquiring the discharging capacity (17) when the battery (12) is discharged from the second SOC value to the first SOC value, and acquiring the charging discharging capacity difference (using 19, which receives signals from 16-17) of the battery according to the charging capacity and the discharging capacity; and acquiring the charging capacity (16) when the battery (12) is charged from a first voltage to a second voltage, acquiring the discharging capacity (17) when the battery (12) is discharged from the second voltage to the first voltage, and acquiring the charging-discharging capacity difference (using 19, which receives signals from 16-17) of the battery (12) according to the charging capacity and the discharging capacity [Takeda teaches using logic circuit 19 provides a low level of a DOUT output at the terminal 15d to cause the MOS transistor M11 to enter a breaking state, when having the overdischarge detection signal provided thereto from the overdischarge detecting circuit 17. As a result, 19 stops a discharge of 12 for a load (col. 6 L14-50). Further, Takeda’s logic circuit 19 also causes the MOS transistor M13 to enter a breaking state (col. 6 L14-50). It is noted that, it is preferable that the MOS transistor M11 and the MOS transistor M13 enter breaking states in synchronization with one another. Also, 19 provides a low level of a COUT output at the terminal 15e to cause the MOS transistor M12 to enter a breaking state(col. 6 L14-50). Thus, a temperature of battery 12 is accurately detected, and also, when 12 has a high temperature, charging of the 12 is stopped (col. 5L6-35) . As a result, battery 12 is protected].
14. 	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US Pat 8524385), in view of Kawauchi (US Pub 2019/0031126) and Peterson (US Pat 3895283).
Regarding claim 14, Takeda teaches a comparing circuit, wherein the comparing circuit comprises: comparator (21), having a positive input end (via R13 at node A) also coupled with a positive electrode of the battery (12); a resistor (Rl4), having one end coupled with the comparator (21) and the other end grounded; a resistor (R11), having one end coupled with the positive electrode of the battery (12) and the other end coupled with the negative input end of the comparator (21: R11 is eventually connected to the ground via C11 and 21’s negative input is also connected to the ground via 20); and a capacitor (C11), coupled in parallel with the resistor (R13-R14).
However, Takeda fails to teach the use of a differential amplifying circuit, wherein the circuit comprising: a resistor, having one end coupled with a negative input end of the differential amplifier and the other end grounded.
However, Peterson teaches (Fig. 5, col. 5 L3-col. 6 L50) the use of a differential amplifying circuit (differential circuit comprising: a differential amplifier (31), having a positive input end coupled with a positive electrode of the battery (10); a resistor (30), having one end coupled with a negative input end of the differential amplifier (31) and the other end grounded; a resistor (29 is connected to the batter 10’s positive side via 26), having one end coupled with the positive electrode of the battery (10) and the other end (29) coupled with the negative input end of the differential amplifier (31); and a capacitor (41), coupled in parallel with the resistor (29)), wherein the circuit comprising: a resistor (30), having one end coupled with a negative input end of the differential amplifier (31) and the other end grounded.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Takeda and Kawauchi’s terminal device to include a differential amplifying circuit with specific connection with resistors, capacitors with battery’s temperature, as disclosed by Peterson, as doing so would have improved in regulating a battery charging circuit, as taught by Peterson (abstract). 
Regarding claims 15, Takeda teaches it is determined that an instant drop in voltage (using 20-22 operation, whereas voltage change is detected via Vdd, Vss) occurs to the battery (12) according to an output signal of the differential amplifying circuit.
15. 	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US Pat 8524385), in view of Hamaguchi et al. (“Hamaguchi”, US Pub 2007/0188141) and Kawauchi (US Pub 2019/0031126). 
Regarding claim 18, Takeda teaches (Fig. 3; col. 4 L8-27, col. 4 L43-col. 5 L28, col. 5 L54-col. 6 L64) monitoring battery safety (Fig. 3; IC protect circuit controller ‘15 or 15A’s internal detection elements ‘16-22’ are used to acquire/monitoring the status of the battery 12; col. 4 L8-27, col. 4 L43-col. 5 L28) of a terminal device (Fig. 3, battery pack 1 comprising terminals 13-14), comprising: acquiring status information of a battery (Fig. 3; IC protect circuit controller ‘15 or 15A’s internal detection elements ‘16-22’ are used to acquire/monitoring the status of the battery 12; col. 4 L8-27, col. 4 L43-col. 5 L28) of the terminal device (battery pack 1 comprising terminals 13-14), wherein the status information (Fig. 3; IC protect circuit controller ‘15 or 15A’s internal detection elements ‘16-22’ are used to acquire/monitoring the status of the battery 12; col. 4 L8-27, col. 4 L43-col. 5 L28)  comprises at least two of: power-failure information (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19,M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’) of a battery (12) of the terminal device (battery pack 1 comprising terminals 13-14) (col. 5 L5-28); whether a sudden change in voltage (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19,M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’)  occurs to the battery (12) and whether a battery surface (12) has an abnormal temperature area (R13 detects over-temperature of battery 12) (col. 4 L8-27, col. 4 L43-col. 5 L28); charging capacity (16) and discharging capacity (17) of the battery (12(using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19,M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’; col. 4 L8-27, col. 4 L43-col. 5 L28); and capacities (16-17) of the battery (12) before and after dropping (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19,M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’; col. 4 L8-27, col. 4 L43-col. 5 L28);  determining whether the terminal device (battery pack 1 with terminals 13-14) meets a preset safety hazard condition according to the status information dropping (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19, M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’; col. 4 L8-27, col. 4 L43-col. 5 L28); and controlling the terminal device (battery pack 1 with terminals 13-14) to be in a power-off state (col. 5 L17-28) or disconnecting a power supply circuit (col. 5 L17-28) upon determining that the terminal device (Fig. 3, IC protect circuit ’15 of 15A’ having terminals 15a-g)  meets the preset safety hazard condition dropping (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19,M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’; col. 4 L8-27, col. 4 L43-col. 5 L28).
However, Takeda fails to teach a non-transitory computer readable storage medium configured to store computer programs which, when executed by a processor, are operable with the processor to carry out actions; power-failure information generated upon disconnection between a battery connector of the terminal device and a main board of the terminal device, and power-failure information generated upon disconnection between a battery connector of the terminal device and a main board of the terminal device.
However, Hamaguchi teaches (Fig. 1, Para 19-21) a non-transitory computer readable storage medium (MPU, Para 19) configured to store computer programs which, when executed by a processor, are operable with the processor to carry out actions for a battery (1).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Takeda’s battery system to include a non-transitory computer readable storage medium to store and execute all the controlled actions using a processor, as disclosed by Hamaguchi, as doing so would have improved in detecting the abnormality in the battery much faster and efficiently, as disclosed in Hamaguchi (abstract).
However, Takeda and Hamaguchi fail to power-failure information generated upon disconnection between a battery connector of the terminal device and a main board of the terminal device
However, Kawauchi teaches (Fig. 1, abstract and Para 68) power-failure information (50 detecting power failure) generated upon disconnection (45, para 41) between a battery connector (30 having terminals 22 and 21, para 37-41) of the terminal device and a main board (terminal 21-22’s connection to load/main board ‘10-11’) of the terminal device.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Takeda and Hamaguchi’ s terminal device to include the disconnection of battery, when power failure is detected, as disclosed by Kawauchi, as doing so would have inhibited a capacity decline of the battery, when it is not required by the load, as taught by Kawauchi (abstract).
Regarding claim 19, Takeda teaches (Fig. 3; col. 4 L8-27, col. 4 L43-col. 5 L28, col. 5 L54-col. 6 L64) the preset safety hazard condition (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19,M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’; col. 4 L8-27, col. 4 L43-col. 5 L28) comprises  at least two of the following: the sudden change in voltage occurs (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19,M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’)  to the battery (12) and the battery surface has the abnormal temperature area (R13 detects over-temperature of battery 12) (col. 4 L8-27, col. 4 L43-col. 5 L28); a charging-discharging capacity difference (16-17) of the battery (12) is not within a preset capacity range (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19,M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’; col. 4 L8-27, col. 4 L43-col. 5 L28); and a capacity difference (using any one of 16,17,18 or ’20-22’) before and after dropping (of battery 12) is not within the preset capacity range (using ‘16-18, 20-22’ detecting battery 12’s overcharge (detected by 16)/overdischarge (detected by 17)/overcurrent (detected by 18)/ over-temperature (detected by 20-22)  from terminals Vdd (Vdd connected and senses positive terminal of 12, via R1) and Vss (directly connected to negative terminal of battery 12; wherein elements ’16-18, 20-22’ are detection techniques for power failures, or in another word which cause safety hazard. Then using elements‘19,M11-M13’, IC 15A Protect final signal of battery pack1 that passes thru load using external terminals ‘13-14’; col. 4 L8-27, col. 4 L43-col. 5 L28).
[Note: the term(s) ‘preset capacity range/rate/ and/or duration’ under broadest reasonable interpretations is not given much weight due to the fact that each detection elements are designed to detect certain overcharging/over-discharging/overcurrent/over-temperature value, which means a range is anticipated (i.e. between overcharging and discharging difference). Applicant also fails to clearly point out what exactly is the ‘present capacity range/rate/duration].
Allowable Subject Matter
16. 	Claims 5-7, 13, 16, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and any 112 issues.
Regarding claims 13, 5, 20, a search of prior art(s) failed to teach “power-failure state bit information is generated upon the disconnection between the battery connector and the main board and is taken as the power-failure information, wherein it is determined that the disconnection between the battery connector and the main board is the private disconnection, upon determining that the power-failure state bit information is not reset or is not marked”.
Regarding claim 6, a search of prior art(s) failed to teach “it is determined that the sudden change in voltage occurs to the battery and the battery surface has the abnormal temperature area, when the instant drop in voltage occurs to the battery and a temperature of any one of a plurality of areas of the battery is higher than that of any other area of the battery, wherein the battery surface is divided into the plurality of areas.
Claim 7 is depending from claim 6.
Regarding claim 16, a search of prior art(s) failed to teach “wherein it is determined that the sudden change in voltage occurs to the battery and the battery surface has the abnormal temperature area, when the instant drop in voltage occurs to the battery and a temperature of any one of a plurality of areas of the battery is higher than that of any other area of the battery, wherein the battery surface is divided into the plurality of areas”.
Conclusion
17. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okamura teaches (US Pat 8299759) teaches, regarding independent claims “a method (Fig. 3, 4, 6) for monitoring battery safety of a terminal device (portable devices; col. 1 L7-60), comprising: acquiring status information (abstract status acquired, determined and controlled by a controller-microcomputer 11) of a battery (lithium ion battery 2) of the terminal device, 
wherein the status information comprises at least two of the following: 
power-failure information generated  (mobile/phone);
a. 	whether a sudden change in voltage occurs to the battery and 
b. 	whether a battery surface has an abnormal temperature area (step S2 in Fig. 4)
a duration of a constant-voltage charging stage during charging of the battery (Fig. 6, step S17); 
charging capacity and discharging capacity of the battery (Fig. 6; step S18-S22; or Fig. 4 step S4-S8); 
capacities of the battery before and after dropping (Fig. 6; step S18-S22; or Fig. 4 step S4-S8; Fig. 9ab); and 
a voltage decrease rate (Fig. 6; step S18-S22; or Fig. 4 step S4-S8) after the battery is fully charged; 
determining (11; col. 7 L9-col. 13 L59) whether the terminal device meets a preset safety hazard condition according to the status information; and
controlling  (11; col. 7 L9-col. 13 L59) the terminal device to be in a power-off state or disconnecting a power supply circuit upon determining that the terminal device meets the preset safety hazard condition.



Table VII
18. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
18. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-TH 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        

		/THIENVU V TRAN/                                                  Supervisory Patent Examiner, Art Unit 2839